BARDGETT, Judge
(concurring).
I concur in the opinion of Finch, J., and file this concurring opinion to re-emphasize disapproval of the language on the ballot, to wit: “These general obligation bonds will be payable first from a city-wide sales tax approved by the voters on October 9, 1973.”
This language is nothing more than an argument which was probably used by the proponents in this bond election to persuade the people to vote for the bond issue. As such it should not have been on the ballot at all. The quoted statement could well have been understood by the voters to mean that ad valorem property taxes would not be available to retire the bonds.
However, I am willing to defer to the trial court’s finding and the view expressed in the majority opinion that, in this case, the quoted language did not, in fact, deceive the voters, although I entertain substantial doubt on that question.
The passage of a general obligation bond issue by the voters constitutes an irrevocable commitment to subject their property to additional taxation over a substantial period of time. As such it is a matter of great importance to them. When the language on the ballot distracts the voter away from the proposition itself, and arguably leads the voter to think that a specific tax — sales tax — will be the source of the revenue to be used for bond retirement, the voter may well believe that other sources — ad valorem property taxes — will not be available for retirement of the bonds.
*834In my opinion, the voter is entitled to know, from the ballot itself, that the bonds are general obligation bonds, the purpose and amount of the bonds, and the identity of the governmental entity which will issue them. The ballot must be a neutral instrument and not contain propaganda or arguments pro or con.
As stated supra, I concur in the opinion in this case but this does not mean that in future cases I would vote to approve similar language on general, obligation bond issue ballots.